958 A.2d 1038 (2008)
DELAWARE COUNTY, Individually and on Behalf of All Others Similarly Situated
v.
FIRST UNION CORPORATION, First Union National Bank, Individually and as Successors-in-Interest to Corestates Bank, NA, Corestates Financial Corp., First Pennsylvania Bank, Southeast National Bank of Pennsylvania, Delaware County National Bank, Philadelphia National Bank, Meridian Bank, First Fidelity Bank, NA, and John Doe Banks Nos. 1 through 300
Petition of First Union Corporation and First Union National Bank.
No. 665 MAL 2007.
Supreme Court of Pennsylvania.
October 8, 2008.

ORDER
PER CURIAM.
AND NOW, this 8th day of October, 2008, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. The issue, rephrased for clarity, is:
Whether the Commonwealth Court committed an error of law when it affirmed the denial [of] First Union's amended motion for judgment on the pleadings, where, in a matter of first impression interpreting the plain language of the Disposition of Abandoned and Unclaimed Property Act, Delaware County cannot possibly prove any damages because the Act mandates that Delaware County escheat both principal and all interest on any unclaimed bond funds to the Commonwealth [?]